         Case 1:20-cv-02314-GHW Document 13-1 Filed 11/23/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 AHMED JAMAL GAYNOR,                                                  Case No.: 20-cv-02314 (GHW)
                                           Plaintiff,
                    -against-                                           REVISED CIVIL CASE
                                                                      MANAGEMENT PLAN AND
 PORT AUTHORITY TRANS HUDSON CORP.,                                    SCHEDULING ORDER

                                           Defendant.
 -----------------------------------------------------------------X

        Pursuant to Rules 16 and 26(f) of the Federal Rules of Civil Procedure, the Court hereby

adopts the following Amended Schedule:

1. All expert discovery shall be completed no later than January 26, 2020.

2. Defendant’s expert disclosure pursuant to Rule 26(a)(2) of the Federal Rules of Civil Procedure

    shall be completed no later than December 25, 2020.

3. Motions for summary judgment, if any, shall be filed no later than February 25, 2021. Pursuant

    to the authority of Fed. R. Civ. P. 16(c)(2) and the Court’s Individual Rule 2(c), any motion

    for summary judgment will be deemed untimely unless a request for a pre-motion conference

    relating thereto is made in writing within one week after the close of discovery.

4. The joint pretrial order shall be due 30 days from the close of discovery, or if any dispositive

    motion is filed, 21 days from the Court’s decision on such motion. The filing of the joint

    pretrial order and additional submissions shall be governed by Fed. R. Civ. P. 26(a)(3) and the

    Court’s Individual Rule 5.

    The Court will hold a status conference on                         . A joint letter updating the

Court on the status of the case shall be filed on ECF by                             .   The   letter

should include the following information in separate paragraphs:

     1) all existing deadlines, due dates, and/or cut-off dates;



                                                          1
         Case 1:20-cv-02314-GHW Document 13-1 Filed 11/23/20 Page 2 of 2




   2) a brief description of any outstanding motions;
   3) a brief description of the status of discovery and of any additional discovery that remains
         to be completed;
   4) the status of settlement discussions;
   5) the anticipated length of trial and whether the case is to be tried to a jury;
   6) whether the parties anticipate filing motions for summary judgment; and
   7) any other issue that the parties would like to address at the pretrial conference or any other
         information that the parties believe may assist the Court.


SO ORDERED.


Dated:

                                                              GREGORY H. WOODS
                                                              United States District Judge




                                                  2
